Citation Nr: 0028630	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for additional 
left eye disability as result of VA surgical procedures.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to June 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (RO) which denied the benefit 
sought on appeal 


FINDING OF FACT

No competent medical evidence has been submitted of a nexus 
or relationship between VA surgical procedures of the left 
eye and any additional left eye disability, including loss of 
vision.  


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional left eye disability as a 
result of VA surgical procedures is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
additional disability in the left eye as a result of VA 
surgical procedures.  The veteran specifically relates that 
he has loss of vision of his left eye as a result of VA 
surgeries.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).  38 U.S.C.A. § 
1151 has recently been amended, and the amended statute 
indicates that a showing of negligence or fault is necessary 
for recovery for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The record reflects that the veteran's claim 
was filed in June 1997. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, based on the veteran's statements, VA 
outpatient treatment records dated February 1994 to July 1997 
and a February 1998 VA medical opinion, the Board concludes 
that the veteran has not submitted a well grounded claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA surgical procedures.  
The veteran alleges that his vision worsened as a result of 
surgery that he had at a VA facility in March 1994.  However, 
he has submitted no medical evidence to support or 
substantiate his contentions.

A VA examination was conducted to assess whether the veteran 
had additional disability of his left eye as a result of VA 
surgery.  The February 1998 VA examination report reflects 
that the veteran was diagnosed with chronic open angle 
glaucoma, status post bilateral cataract intraocular lens, 
status post Molteno implant of the left eye, bullous 
keratopathy of the left eye and status post Genderson flap of 
the left eye.  It was noted that the veteran underwent 
multiple surgical procedures at VA facilities between 
February 1992 and July 1996.  In response to the RO's request 
for an opinion as to whether the veteran's loss of vision in 
the left eye is due to the normal progression of glaucoma or 
is the result of surgeries performed at VA medical 
facilities, the VA examiner opined that 

[t]he loss of vision in the left eye is 
due to a combination of problems, the 
essential basis being chronic open angle 
glaucoma which was uncontrolled by 
medications.  Multiple surgical 
procedures for control of the glaucoma 
led to bullous keratopathy and a painful 
eye for which a Gunderson flap was 
performed after useful vision had been 
lost.  Patients with visual field 
splitting fixation as is seen now in the 
right eye can lose vision after surgery 
as a result of even uncomplicated 
surgery.  

In this case, the medical evidence of record reflects that 
the veteran has undergone multiple surgical procedures on his 
left eye at VA facilities and now has loss of vision of his 
left eye.  However, there is no competent medical evidence of 
record relating any specific additional left eye disability, 
including loss of vision, to treatment or surgery at a VA 
facility.  In this regard, the Board would note that the 
examiner who performed the February 1998 examination 
indicated that the veteran's loss vision in the left eye was 
essentially due to chronic open angle glaucoma and that loss 
of vision could result after surgery as a result of even 
uncomplicated surgery.  Indeed, the only evidence of record 
supporting a nexus between the veteran's claimed disability 
and VA treatment is his lay opinion.  However, the Board 
would point out that these individuals have not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of his left eye as a result of surgical procedures 
performed at a VA facility is well grounded.  Given the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
such a claim on its merits and does not include an analysis 
of whether the claim is well grounded, and the Board denies 
the same claim as not well grounded.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
left eye disability as result of VA surgical procedures is 
denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



